Smith, J., (after stating the facts). (1) The decision of this case turns upon the question of fact as to whether or not the chancellor’s finding is contrary to the clear preponderance of the evidence; and we have concluded that it is. The test of mental capacity to execute a deed was stated by Justice Riddick in' the case of Seawel v. Dirst, 70 Ark. 166, in which case it was said: “It follows, therefore, that the proof which is designed to invalidate a man’s deed or contract on the ground of insanity must show inability to exercise a reasonable judgment in regard to the matter involved in the conveyance. * * * To have that effect (i. e., to invalidate the deed), the insanity must be such as to disqualify him from intelligently comprehending and acting upon the business affairs out of which the conveyance grew, and to prevent him from understanding the nature and consequences of his act.”  (2-3-4-5) When this test is applied to the evidence in this case, we feel constrained to hold that the deed in question should be set aside. It may be true that appellee was unaware of Parker’s mental condition; but it is not essential that the proof show that he did, in fact, possess this information. And it may be true that persons who had only casual conversations with Mr. Parker may not have been impressed with his loss of mentality; but while these things are so, it is also true that those witnesses who associated with him most intimately and had the best opportunity to observe him and form an opinion as to his sanity, became impressed with the gradual loss of physical vitality and mentality and were all of the opinion that at the time of the execution of the deed he was non compos, and we conclude therefore that a court of equity should relieve against his irresponsible act in the execution of the deed. Having reached this view, it is immaterial whether the consideration was full and adequate or not, as the conveyance of an insane person is void without regard to the adequac;/ of the consideration. See note 13 Oye. 574. But, as stated, we think the evidence in this case shows an iuadocraate consideration, and that is a circumstanee to be considered in determining whether relief shall be granted in cases of this character, for if, in addition to mental incapacity, there is also inadequacy of consideration, equity will the more readily intervene to set aside a conveyance. Kelly’s Heirs v. McGuire, 15 Ark. 555. We have concluded, therefore, that the decree of the chancellor should be reversed, and it is so ordered, and the cause will be remanded with directions to the chancery court to enter its decree cancelling and annulling the conveyance in question upon the payment to appellee of the consideration paid by him, together with interest at the rate of six (6) per cent, within some period of time to be fixed by the court.